Citation Nr: 1513472	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-13 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to burial benefits.


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from April 1946 to April 1947.  He died in February 2012.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The claims file was subsequently transferred to the RO in Jackson, Mississippi.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks entitlement to burial benefits.  The Veteran died in February 2012, and the appellant filed a timely VA Form 21-530, Application for Burial Benefits, later that month.  The Board notes that the appellant explicitly indicated on her VA Form 21-530 that she was not claiming that the Veteran's cause of death was due to service.  Rather, the appellant merely indicated that she sought entitlement to burial benefits because she was informed by the funeral home that she could receive between $300.00 and $600.00 from VA.  

Significantly, however, the Board notes that there does not appear to have been any attempt by the RO to obtain the Veteran's service treatment records.  The April 2013 statement of the case does not indicate that the Veteran's service treatment records were ever reviewed.  Although the appellant has indicated that she is not claiming that the Veteran's cause of death was due to service, his service treatment records are nonetheless relevant for determining entitlement to a plot or interment allowance as set forth in 38 C.F.R. § 3.1707 (2014).  Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In particular, VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records.  As such, this case must be remanded so that attempts to obtain the Veteran's service treatment records can be made.

In addition, effective July 7, 2014, VA amended its regulations governing entitlement to monetary burial benefits, which include burial allowances for service-connected and nonservice-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses.  Specifically, VA removed the current regulations (38 C.F.R. §§ 3.1600 through 3.1612) and replaced them with new §§ 3.1700 through 3.1713.  Here, as the AOJ has not had an opportunity to consider the appellant's claim under such revised regulations, the revised regulations should be addressed by the RO on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service treatment records from the appropriate records depository, following the regulations for the procurement of federal documents. 

2.  Review all service treatment records obtained, and following any other necessary development, make a determination as to whether any benefit sought may be granted under the provisions of 38 C.F.R. § 3.1707, to particularly include § 3.1707(c)(4).  If the benefit sought is not granted to the appellant's satisfaction, then send her a supplemental statement of the case, which reflects consideration of the claim under the July 7, 2014, regulation amendments, and give her time to respond to it before returning the case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




